SMD Letter - Policy Guidance on Medicaid for Persons with Limited English Proficiency

August 31, 2000
Dear State Medicaid Director:
Over the past few years, States have made considerable progress in increasing access to health care
coverage for low-income families through Medicaid and the State Children's Health Insurance
Program (SCHIP). Problems persist, however, for individuals with limited English proficiency
(LEP) in enrolling and accessing services because of their inability to communicate effectively with
program staff and providers.
The Office of Civil Rights (OCR) of the U.S. Department of Health and Human Services (HHS)
has issued "Policy Guidance on the Title VI Prohibition against National Origin Discrimination As
It Affects Persons with Limited English Proficiency", which discusses the responsibilities under
Title VI of health and human services agencies and providers who receive Federal financial
assistance from HHS. All entities which receive Federal Medicaid and/or SCHIP funds -- including
State Medicaid agencies and State agencies or contractors administering SCHIP, as well as
providers of Medicaid and SCHIP services -- are covered by the guidance.
A copy of the guidance is enclosed for your review. While we encourage you to contact OCR
about the details of the guidance, we would like to emphasize that under both the SCHIP and
Medicaid programs, Federal matching funds are available for States' expenditures related to the
provision of oral and written translation administrative activities and services provided for SCHIP
or Medicaid recipients. Federal financial participation is available in State expenditures for such
activities or services whether provided by staff interpreters, contract interpreters, or through a
telephone service.
A copy of this guidance has also been sent to your Governor and will be published as a notice in
the Federal Register. If you have any questions or suggestions regarding this guidance, please
contact the Office of Civil Rights or your HCFA regional office.
Sincerely,
/s/
Timothy M.
Westmoreland
Director
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd083100.asp (1 of 2)4/12/2006 1:00:33 PM SMD Letter - Policy Guidance on
Medicaid for Persons with Limited English Proficiency

Enclosure
cc:

All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid
and State Operations Lee Partridge - Director, Health Policy Unit, American Public Human
Services Association Joy Wilson - Director, Health Committee, National Conference of State
Legislatures Matt Salo - , Director of Health Legislation National Governors' Association
<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd083100.asp (2 of 2)4/12/2006 1:00:33 PM

